Citation Nr: 1547934	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-10 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for status post fracture dislocation of left hip.

2.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for excision ossicle adjacent to left medial malleolus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for lumbar injury.

6.  Entitlement to service connection for sciatica, left lower extremity.

7.  Entitlement to service connection for sciatica, right lower extremity.

8.  Entitlement to service connection for traumatic brain injury.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for an acquired psychiatric disorder.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to September 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned in July 2014.

The Veteran was previously represented by a private attorney; however, VA canceled that representative's authority to represent VA claimants, effective August 8, 2014.  VA informed the Veteran of this decision in an August 2014 letter and notified the Veteran that he could appoint new representation.  The August 2014 letter notified the Veteran that if VA received no response to the letter within 30 days, VA would assume the Veteran wished to proceed with the appeal unrepresented.  As the Veteran did not respond to the August 2014 letter, the Board finds that the Veteran is unrepresented in this appeal.

The issues of service connection for hearing loss, tinnitus, lumbar injury, sciatica left lower extremity, sciatica right lower extremity, traumatic brain injury, headaches, acquired psychiatric disorder, and entitlement to a TDIU were denied in a March 2015 rating decision.  The Veteran filed a timely notice of disagreement with the denial of these claims, and therefore the issues are before the Board.  They are discussed further in the REMAND portion of the decision below.

Below, the Board will reopen the issues of entitlement to service connection for status post fracture dislocation of left hip and excision ossicle adjacent to left medial malleolus.  These reopened issues are also addressed in the REMAND portion of the decision below.

The appeal is remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Service connection for a left ankle condition was initially denied in a June 1983 rating decision on the basis that the condition pre-existed active service and there was no evidence that the condition was aggravated by active service.  The Veteran did not appeal this decision.  

2.  Evidence received since the June 1983 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for excision ossicle adjacent to left medial malleolus.

3.  Service connection for a broken left hip was initially denied in a June 1983 rating decision on the basis that the condition was the result of the Veteran's own willful misconduct.  The Veteran did not appeal this decision.  

4.  Evidence received since the June 1983 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection status post fracture dislocation of left hip.


CONCLUSIONS OF LAW

1.  The June 1983 rating decision, which denied the Veteran's claim of service connection for a left ankle condition and a broken left hip, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302; 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for excision ossicle adjacent to left medial malleolus have been met.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for reopening the claim of entitlement to service connection for status post fracture dislocation of left hip have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a left ankle condition and a broken left hip was previously denied in a June 1983 rating decision.  Service connection for the left ankle condition was denied on the basis that the condition pre-existed active service and there was no evidence of aggravation of the condition during active service.  Service connection for the broken left hip was denied on the basis that the disability was the result of the Veteran's own willful misconduct.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b) (2015).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Left Ankle

With respect to the left ankle condition, the Veteran appeared at a hearing before the undersigned in July 2014 and testified that his left ankle bothered him throughout boot camp and that after he completed boot camp it was so bad that he could not wear boots.

As this statement was not before VA at the time of the Veteran's previous denial, it is new.  As it provides evidence that the Veteran's left ankle disability may have been aggravated by his active service; it is material.  Additionally, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, the Board finds that the evidence received since the June 1983 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for excision ossicle adjacent to left medial malleolus is warranted.  

Left Hip 

With respect to the left hip condition, the Veteran appeared at a hearing before the undersigned in July 2014 and testified that his in-service motor vehicle accident that resulted in the hip fracture was not alcohol related.  The Veteran did not deny drinking alcohol but instead argued that he drank a single beer approximately eight hours prior to the accident and that he was only charged with reckless driving.  Thus, he reasoned that the event was not alcohol-related.  

In reviewing the record, the Board finds that a police report relating to the accident could not be obtained and there was no in-service line of duty determination.  The evidence relating to the accident consists of hospital records and a hospital report in which it was stated that the Veteran exhibited a heavy odor of alcohol and that he freely admitted to consuming six to eight beers up to the time just prior to the accident.  For purposes of reopening this claim, the Veteran's credibility is presumed.  See Justus, 3 Vet. App. at 513.

As this statement was not before VA at the time of the prior decision, it is considered new.  As it provides evidence that the in-service event was not due to the Veteran's own willful misconduct, it is also material.

Therefore, the Board finds that the evidence received since the June 1983 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for status post fracture dislocation of left hip is warranted.  


ORDER

The claim for entitlement to service connection for excision ossicle adjacent to left medial malleolus is reopened; to this limited extent only, the appeal is granted.

The claim for entitlement to service connection for status post fracture dislocation of left hip is reopened; to this limited extent only, the appeal is granted.


REMAND

The Board finds that further development of this appeal is needed.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Manlincon Remand

A March 2015 rating decision denied claims for service connection for hearing loss, tinnitus, a lumbar injury, sciatica left lower extremity, sciatica right lower extremity, traumatic brain injury, headaches, an acquired psychiatric disorder, and for entitlement to a TDIU.  The Veteran subsequently filed a timely notice of disagreement specifically disagreeing with the denial of all nine claims.  A statement of the case (SOC) has not yet been issued.  Accordingly, remand of these claims is required for the issuance of a SOC.  38 C.F.R. §§ 20.201, 20.300; Manlincon v. West, 12 Vet. App. 238 (1999).

Left Ankle

As discussed above, the Board has reopened the Veteran's claim for service connection for excision ossicle adjacent to left medial malleolus (left ankle disability) but finds that further development is needed for this claim.

In reviewing the Veteran's service treatment records, on the clinical entrance examination the physician noted a scar on the left ankle and marked "abnormal" for the section for "identifying body marks, scars, tattoos"; however, in the section for lower extremities, the examiner marked "normal."  The Veteran apparently also reported a history of a left ankle injury.  The physician noted a laceration to the Veteran's left ankle in 1976 (two years prior to service) and noted that there were "no problems."  A reported history of a disability by a Veteran does not rise to the level of the disability being "noted" on the entrance examination.  Here, although the Veteran reported a history of an ankle injury, the ankles were noted to be clinically normal at the time of the Veteran's entrance into the military and the examiner noted the prior ankle injury and indicated no residual problems.  Accordingly, the Board finds that with respect to a left ankle disability, other than a scar, the presumption of soundness attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Crowe v. Brown, 7 Vet. App. 238, 245-46 (1994).

Under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of soundness may be rebutted by clear and unmistakable evidence that an injury or disease existed prior to service and, if this requirement is met, that the condition was not aggravated in service.  Here, even if VA could show by clear and unmistakable evidence that the disability pre-existed service, the Board finds VA cannot show that the disability was clearly and unmistakably not aggravated during service.  A February 1979 service treatment record notes that the Veteran sought treatment for left ankle pain due to wearing shoes.  In July 2014, the Veteran also testified before the undersigned that his ankle bothered him throughout boot camp and that it got to the point where he could not wear his boots.  Accordingly, the Board cannot find that there is clear and unmistakable evidence that the injury was not aggravated during active service.  Therefore, the presumption of soundness is not rebutted and the presumption of soundness applies to the Veteran's left ankle disability, described as excision ossicle adjacent to left medial malleolus.

Thus, the Veteran's claim is treated as a claim for direct service connection and a determination must be made as to whether the Veteran's current ankle disability had its onset in or is otherwise related to active service.  The record provides evidence that the Veteran had surgery on his ankle during active service and that he may currently have a left ankle disability manifested by pain, stiffness, and weakness.  The Veteran has also alleged the existence of arthritis; however, this disability has not been diagnosed.  Regardless, the Board finds that the evidence shows that the Veteran has a current left ankle condition and that it may be related to his active service.  Therefore, the McLendon criteria have been met; VA has a duty to assist this Veteran in substantiating his claim by providing a medical examination.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his left ankle condition.

Left Hip

Above, the Board reopened the Veteran's claim for service connection for status post fracture dislocation of left hip.  At issue with this claim is whether the January 1982 motor vehicle accident that caused the hip fracture occurred in the line of duty.  The record contains a June 1983 administrative decision that determined that the motor vehicle accident was not in the line of duty, based in part on hospital records that indicated that the Veteran was intoxicated at the time of the accident.  The record does not contain a police report or in-service line of duty determination; these records were requested but the responses were that they did not exist.  The record is also missing a complete copy of the Veteran's service personnel records.  On remand, the Veteran's service personnel records should be obtained and a new request for a police report should be made.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain and associate with the claims file the Veteran's complete service personnel records.

3.  Request from the Norfolk, Virginia police department any records relating to the January 1982 motor vehicle accident.  All efforts to obtain these records should be documented in the claims file.

4.  Issue a statement of the case for the following issues: entitlement to service connection for hearing loss, tinnitus, lumbar injury, sciatica of the bilateral lower extremities, traumatic brain injury, headaches, an acquired psychiatric disorder, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  These matters should only be returned to the Board if the Veteran perfects a timely appeal of these issues.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his left ankle condition.  The entire claims file, including all electronic records, must be reviewed.

The examiner is to provide a diagnosis for the Veteran's current left ankle condition, if the Veteran has a current left ankle disability.

For any left ankle disability diagnosed, the examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset in or is otherwise related to the Veteran's active service.

The examiner should note that for purposes of this opinion, because the Veteran's left lower extremity was noted to be clinically normal upon entrance into the military in 1978, the examiner must assume the Veteran did not have a pre-existing left ankle disability (other than a scar).  

The examination report must include a complete rational for all opinions expressed.  All pertinent medical and lay evidence must be discussed in the rationale, including the Veteran's lay statements.

6.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


